FINAL ACTION
General Information
The merits of this case have been carefully examined again in light of Applicant's response received 6/25/2021.   The rejection of record under 35 USC § 112(a)(b), has not been overcome by Applicant's amendment and is hereby repeated and made FINAL.  
Specification
The Specification filed on 6/25/2021 is objected to for the following reason/s:
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawings clearly and accurately. (MPEP 1503.01.II.) 
A. Repeated from 3/26/2021: For brevity, clarity and consistency the title must be removed from the descriptions of figs. 2-10 and be replaced with the term ---thereof;-- 
B. The terms “elevation” and “plan” should be used where they apply. In the amended specification, these terms have been cancelled in the descriptions of 1-4. And are not used in fig. 5 and 6 which are plan views.
C. The description of fig. 5 is missing the “5.”
All occurrences of the inconsistent title must be cancelled from the figure descriptions. For example: 
--Fig. 1 is a front elevation view of the backpack with hooks and saddle bags showing our new design;
Fig. 2 is a rear elevation view thereof:
Fig. 3 is a left side elevation view thereof:
Fig. 4 is a right side elevation view thereof;
Fig 5 is a top plan view thereof;
Fig. 6 is a bottom plan view thereof;  …..
Fig. 9 is a front perspective closed interior view thereof; and
Fig. 10 is a front perspective open interior view thereof. --

FINAL Claim Rejection – 35 U.S.C. § 112(a)(b)
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112 (a)(b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact appearance and scope of the claimed article have not been definitively described due to inconsistencies in the solid lines and surface shading showing claimed subject matter and a lack of clear and definite description of the broken lines. 
Features are shown in solid line and broken lines. Surface shading indicating claimed surfaces is not consistently applied. One of skill in the art must necessarily resort to conjecture in order to determine the claimed subject matter. 
A. The interior portions of the backpack shown in fig. 9 are not consistent with fig. 10. Subject matter has not been consistently shaded to consistently show the claimed surfaces. Further, surface shading is used on a surface in fig. 10 that is understood to form no part of the claim. See below.

    PNG
    media_image1.png
    862
    718
    media_image1.png
    Greyscale

It may be possible to overcome this portion of the rejection by adding surface shading to the surface in fig. 9 that lacks shading. Additionally, the line pointed to in fig. 10 must be removed if the surface it lies on forms no part of the claim. For example:

    PNG
    media_image2.png
    471
    977
    media_image2.png
    Greyscale

B. It’s unclear if the portions that resemble zipper track are claimed. These portions are shown in broken line with no surface shading. They are described in the specification as not claimed. However, these portions are shown throughout all of the views in solid line on the edges. It’s unclear if they are claimed or not. See some examples below.

    PNG
    media_image3.png
    864
    613
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    881
    700
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    504
    322
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    751
    756
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    878
    706
    media_image7.png
    Greyscale

It may be possible to overcome this point of rejection by placing the zipper tracks in broken line on ends where they are shown in solid line. For example, see the rudimentary amendment provided by the Examiner, below:

    PNG
    media_image8.png
    678
    586
    media_image8.png
    Greyscale

The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 9:00- 5:30 pm PST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915